Case: 16-14904   Date Filed: 05/22/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-14904
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 9:14-cr-80227-DMM-27


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

NEIL R. PUTERBAUGH, JR.,

                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (May 22, 2017)

Before TJOFLAT, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Richard Rosenbaum, appointed counsel for Neil Puterbaugh, Jr. in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 16-14904    Date Filed: 05/22/2017   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Puterbaugh’s conviction and sentence are AFFIRMED.




                                         2